Title: John Adams to Abigail Adams, 22 May 1776
From: Adams, John
To: Adams, Abigail


     
      
       May 22d. 1776
      
     
     When a Man is seated, in the Midst of forty People some of whom are talking, and others whispering, it is not easy to think, what is proper to write. I shall send you the News-Papers, which will inform you, of public Affairs, and the particular Flickerings of Parties in this Colony.
     I am happy to learn from your Letter, that a Flame is at last raised among the People, for the Fortification of the Harbour. Whether Nantaskett, or Point Alderton would be proper Posts to be taken I cant say. But I would fortify every Place, which is proper, and which Cannon could be obtained for.
     Generals Gates and Mifflin are now here. Gen. Washington will be here tomorrow—when We shall consult and deliberate, concerning the Operations of the ensuing Campain.
     We have dismal Accounts from Europe, of the Preparations against Us. This Summer will be very important to Us. We shall have a severe Tryal of our Patience, Fortitude and Perseverance. But I hope we shall do valiantly and tread down our Enemies.
     I have some Thoughts of petitioning the General Court for Leave to bring my Family, here. I am a lonely, forlorn, Creature here. It used to be some Comfort to me, that I had a servant, and some Horses—they composed a Sort of Family for me. But now, there is not one Creature here, that I seem to have any Kind of Relation to.
     It is a cruel Reflection, which very often comes across me, that I should be seperated so far, from those Babes, whose Education And Welfare lies so near my Heart. But greater Misfortunes than these, must not divert Us from Superiour Duties.
     Your Sentiments of the Duties We owe to our Country, are such as become the best of Women, and the best of Men. Among all the Disappointments, and Perplexities, which have fallen to my share in Life, nothing has contributed so much to support my Mind, as the choice Blessing of a Wife, whose Capacity enabled her to comprehend, and whose pure Virtue obliged her to approve the Views of her Husband. This has been the cheering Consolation of my Heart, in my most solitary, gloomy and disconsolate Hours. In this remote Situation, I am deprived in a great Measure of this Comfort. Yet I read, and read again your charming Letters, and they serve me, in some faint degree as a substitute for the Company and Conversation of the Writer.
     I want to take a Walk with you in the Garden—to go over to the Common—the Plain—the Meadow. I want to take Charles in one Hand and Tom in the other, and Walk with you, Nabby on your Right Hand and John upon my left, to view the Corn Fields, the orchards, &c.
     Alass poor Imagination! how faintly and imperfectly do you supply the Want of original and Reality!
     But instead of these pleasing Scaenes of domestic Life, I hope you will not be disturbed with the Alarms of War. I hope yet I fear.
    